Name: 2011/250/EU: Council Decision of 31Ã January 2011 on the signing, on behalf the European Union, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement
 Type: Decision
 Subject Matter: leather and textile industries;  European construction;  international trade;  Asia and Oceania
 Date Published: 2011-04-27

 27.4.2011 EN Official Journal of the European Union L 106/1 COUNCIL DECISION of 31 January 2011 on the signing, on behalf the European Union, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement (2011/250/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 9 June 2010 the Council authorised the Commission to enter into negotiations with the Republic of Uzbekistan to amend the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, on the one part, and the Republic of Uzbekistan, of the other part (1) (hereinafter the Agreement), so as to ensure that the principles which apply to trade in other goods are also extended formally to trade in textile products. These negotiations have been successfully concluded and the Protocol amending the Agreement by deleting Article 16, and all references thereto, was initialled on 1 July 2010. (2) In the framework of the negotiations it was agreed between both parties to carry out a clean up exercise and to delete an obsolete technical provision that expired in 1998 and the corresponding Annex referring to it. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Protocol amending the Agreement should be signed on behalf of the Union, subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement (hereinafter the Protocol), is hereby approved on behalf of the Union, subject to the conclusion of the said Protocol (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union, subject to its conclusion, and to make the following declaration: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  or to the Community  in the text of the Agreement are, where appropriate, to be read as the European Union . Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 January 2011. For the Council The President C. ASHTON (1) OJ L 229, 31.8.1999, p. 3. (2) The text of the Protocol will be published together with the decision on its conclusion.